PER CURIAM.
Appellants have filed an interlocutory appeal from the denial of its motion to dismiss Appellee’s complaint. The complaint alleges it seeks money damages on a surety bond. It seeks no relief except the money damages and therefore falls under the classification of an action at law. Upon a full consideration of the briefs and the record we find we have no jurisdiction to consider the question of whether the complaint is sufficient to allege an action at law. City of Deerfield Beach v. Ocean Harbor Association, 348 So.2d 1192 (Fla. 4 DCA 1977). See also Snavely v. Weatherking, 343 So.2d 58 (Fla. 4 DCA 1977).
Appeal DISMISSED.
ANSTEAD, DAUKSCH and LETTS, JJ., concur.